DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group II (claims 212-217) in the reply filed on August 9, 2022 is acknowledged.
Claims 203-211 and 218-225 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Claim Objections
Claim 212 is objected to because of the following informalities:  On the  2nd line from the bottom, applicant need to change “a compound” to --- the compound ---.  Appropriate correction is required.
Claim 215 is objected to because of the following informalities:  On the 2nd line from the bottom, applicant need to change “a compound” to --- the compound ---.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 212-217 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 212, applicant first state that the pharmaceutical composition comprises a compound of Formula (I), or an isotopic variant, or pharmaceutically acceptable salt thereof.  Then, later in the claim (and also in dependent claim 215), applicant also state “wherein the pharmaceutical composition . . . comprises . . . a compound of Formula (I), or an isotopic variant, tautomer, pharmaceutically acceptable salt, solvate, or hydrate thereof. 
Therefore, it is confusing as to whether or not “tautomer”, “solvate” or “hydrate” is being included in the allowed forms of instant compound of Formula (I), thus rendering the scope of instant claims indefinite. 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 212, 215 and 216 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (“In Vivo Pharmacokinetics and Pharmacodynamics of APX001 against Candida spp. In a Neutropenic Disseminated Candidiasis Mouse Model”, Antimicrobial Agents and Chemotherapy, vol.62(4), Mar.27, 2018, pg.1-9) (with (i) “Fosmanogepix”, a product information sheet obtained from the website https://www.medchemexpress.com/fosmanogepix.html, which is cited here merely to support the Examiner’s assertion that APX001 is instant compound of formula (I); (ii) “E1210”, a product information sheet obtained from the website https://www.medchemexpress.com/e1210.html?utm_source=google&utm_medium=CPC&utm_campaign=US&utm_term=APX001A&utm_content=APX001A&gclid=EAIaIQobChMIwN2b36_d-QIVxMDICh3tEQ0ZEAAYASAAEgJnHvD_BwE, which is cited here merely to support the Examiner’s  assertion that APX001A is instant compound of claim 216; and (iii) “Human body weight”, a Wikipedia article obtained from the website https://en.wikipedia.org/wiki/Human_body_weight).
Zhao teaches (see the 3rd paragraph under “MATERIALS AND MEHODS” on pg.7 and the paragraph under “Pharmacokinetics” on pg.8) a single oral dose (0.2 ml/dose) of APX001 (instant compound of formula (I), as evidenced by “Fosmanogepix”, a product information sheet obtained from the website https://www.medchemexpress.com/fosmanogepix.html) at dose levels of 4, 16, 64 and 256 mg/kg of body weight, which is administered to female ICR/Swiss mice weighing 23-27 g.  This gives the dose amount of APX001 which ranges from 0.092 mg to 6.912 mg of APX001 (i.e., 4 mg x 23/1000 to 256 mg x 27/1000).  Since the dose is given in 0.2 ml aqueous solution (see the last two lines in the 1st paragraph under “MATERIALS AND METHODS” on pg.7) containing NaOH (a pH adjuster) and glucose (an excipient), this gives APX001 concentration range of 0.46 mg/ml – 34.56 mg/ml (i.e., 0.092 mg/0.2 ml to 6.912 mg/0.2 ml).  Such concentration range overlaps with instant concentration range of 10-50 mg/ml for the compound of Formula (I), as well as about 10, 15, 20, 25 or 30 mg/ml of the compound of Formula (I) as recited in claim 215, thus rendering instant ranges prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Thus, Zhao renders obvious instant claim 212 (since Zhao teaches a pharmaceutical formulation, which is an aqueous solution containing instant compound of formula (I) in a range that overlaps with instant range of 10-50 mg/ml and (ii) at least one pharmaceutically acceptable excipient (glucose and NaOH), it is the Examiner’s position that Zhao’s APX001 formulation discussed above would inherently be capable of being administered by intravenous injection or infusion as instantly recited). 
With respect to instant claim 215, as discussed above, Zhao teaches that a single oral dose of APX001 can range from 4 to 256 mg/kg of body weight.  Assuming that such dose is given to humans, since the average adult human weighs 60-80 kg (as evidenced by the Wikipedia article “Human body weight”), this gives dose amount of APX001 to range from 240 mg to 20480 mg, which overlaps with instant ranges of claim 215, thus rendering instant ranges prima facie obvious, In re Wertheim, supra.  Thus, Zhao renders obvious instant claim 215.  
With respect to instant claim 216, Zhao teaches that its APX001 is the prodrug of APX001A (instant compound of claim 216 as evidenced by “E1210”, a product information sheet obtained from the website https://www.medchemexpress.com/e1210.html?utm_source=google&utm_medium=CPC&utm_campaign=US&utm_term=APX001A&utm_content=APX001A&gclid=EAIaIQobChMIwN2b36_d-QIVxMDICh3tEQ0ZEAAYASAAEgJnHvD_BwE), which means that the APX001A is obtained only after the APX001 (prodrug) is administered and metabolized into APX001A (an active drug).  Thus, the initial dosage of APX001 (as discussed above) before it is administered to the mice would be free of APX001A.  Thus, Zhao renders obvious instant claim 216. 
Claim(s) 213, 214 and 217 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (“In Vivo Pharmacokinetics and Pharmacodynamics of APX001 against Candida spp. In a Neutropenic Disseminated Candidiasis Mouse Model”, Antimicrobial Agents and Chemotherapy, vol.62(4), Mar.27, 2018, pg.1-9) in view of Jacob et al (US 2010/0216751 A1).
With respect to instant claim 213, although Zhao does not teach the use of a phosphate buffer, as evidenced by Jacob et al ([0125]), it has been known in the art that using phosphate buffers in an orally delivered liquid pharmaceutical composition brings the physical stability of the composition.  It would have been obvious to one skilled in the art to use phosphate buffers in Zhao’s APX001 oral formulation with a reasonable expectation of obtaining physical stability for the oral formulation.  Thus, Zhao in view of Jacob renders obvious instant claim 213.  
With respect to instant claim 214, since Zhao teaches that its APX001 formulation was prepared in NaOH (instant pH adjuster of claim 214), it is the Examiner’s position that the pH of Zhao’s formulation would instantly fall within or at least overlap with instant range of 6.5-10.5.  Thus, Zhao in view of Jacob renders obvious instant claim 214.
With respect to instant claim 217, as already explained above, in Zhao’s oral formulation discussed above, the APX001 concentration ranges from 0.46 mg/ml to 34.56 mg/ml.  Even though Zhao does not explicitly teach instant concentration (about 20 mg/ml), such concentration would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Also, since Zhao teaches that its APX001 formulation was prepared in NaOH (instant pH adjuster of claim 214), it is the Examiner’s position that the pH of Zhao’s formulation would instantly fall within or at least overlap with instant range of about 7.0-9.0. Thus, Zhao in view of Jacob renders obvious instant claim 217.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        August 24, 2022